December 21, 2012 Suzanne Hayes U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-7010 Re: Goldman Sachs Hedge Fund Partners, LLC Form 10-K for the fiscal year ended December 31, 2011 Filed March 28, 2012 File No. 0-50723 Dear Ms. Hayes: On behalf of Goldman Sachs Hedge Fund Partners, LLC (the “Company”), Goldman Sachs Hedge Fund Strategies, LLC, the Managing Member of the Company, hereby confirms that: 1) the Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3) the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments, please feel free to call me at 212-357-2713. Sincerely, /s/Helen A. Crowley Helen A. Crowley Chief Financial Officer and Managing Director Goldman Sachs Hedge Fund Strategies LLC cc: David S. Plutzer David Kraut, Esq. Tunde Reddy Paul D. Tropp, Esq.
